NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  DAJUAN WILLIAMS, Plaintiff/Appellant,

                                        v.

        ARIZONA DEPARTMENT OF ADMINISTRATION RISK
            MANAGEMENT, et. al., Defendants/Appellees.

                             No. 1 CA-CV 17-0286
                               FILED 5-1-2018


           Appeal from the Superior Court in Maricopa County
                        No. LC2013-000505-001
               The Honorable Randall H. Warner, Judge

                                  AFFIRMED


                                   COUNSEL

Dajuan Williams, Florence
Plaintiff/Appellant

Arizona Attorney General’s Office, Phoenix
By Neil Singh
Counsel for Defendants/Appellees
                      WILLIAMS v. ADOARM, et al.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge Maria Elena Cruz joined.


W E I N Z W E I G, Judge:

¶1              Dajuan Williams appeals from the superior court’s denial of
his petition for special action. He argues the superior court abused its
discretion when it found the Arizona Department of Corrections
(“ADOC”), Arizona Department of Administration and State of Arizona
(collectively, “the State”) permissibly valued his lost property at $112.63,
rather than $266.40. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Williams is an Arizona inmate who claims that ADOC seized
and lost several of his personal items, including one pair of shower shoes,
one pair of tennis shoes, 10 books and 12 cassette tapes. ADOC agreed to
reimburse Williams for the items, but the parties disagreed on the
appropriate amount. The State offered $112.63. Williams wanted $266.40.

¶3             Williams sued the State in September 2013. He filed a petition
for special action in the superior court, where he requested reimbursement
of $266.40 and his legal fees. He insisted the State under-valued the
property and argued its reimbursement decision was arbitrary, capricious
and violated state administrative policies. He offered no independent
evidence to question or determine the replacement value, only pointing to
the valuation he reported in his ADOC claim form. He professed to have
purchase receipts to substantiate his valuation, but never provided them to
the superior court.

¶4            At the outset, the superior court asked the parties if an
evidentiary hearing would be required. Williams did not request an
evidentiary hearing. He filed a motion for summary judgment. The State
moved the court to decline jurisdiction and dismiss the lawsuit. After oral
argument, the superior court dismissed the petition as barred under A.R.S.
§ 31-201.01(L), which generally precludes inmates from seeking damages
from the state for injuries suffered while in custody of the state.




                                     2
                      WILLIAMS v. ADOARM, et al.
                         Decision of the Court

¶5             Williams appealed. This Court vacated the order, holding
that A.R.S. § 31-201.01(L) did not apply to Williams’ petition, and remanded
to the superior court to determine whether special action jurisdiction was
otherwise appropriate. Williams v. Ariz. Dept. of Admin. et al., No. 1 CA-CV
15-0207, 2016 WL 4193914 (Ariz. App. Aug. 9, 2016).

¶6            On remand, the superior court ordered the parties to state in
writing “whether this matter may be resolved on written briefs or whether
an evidentiary hearing is necessary.” Williams asserted that “no
evidentiary hearing is necessary in this case” and assured the court he
“submitted and produced all documentation and evidence in support of his
claims on the record.” For its part, the State again argued that special action
jurisdiction was improper, but if jurisdiction were accepted, “an
evidentiary hearing may be the most efficient method to resolve [Williams’]
claim.”

¶7            Williams filed a brief on October 27, 2016, styled as a “Motion
for Summary Judgement [sic].” He filed no separate statement of facts, but
instead placed six facts in the motion itself. None of them concerned
valuation. Williams offered no facts or evidence to substantiate his
valuation of the property and nothing to discredit the State’s valuation. The
superior court informed Williams that a summary judgment motion was
not technically proper in the special action context. The court still
welcomed his motion, however, and entertained his arguments. It simply
construed the document as his opening brief on the merits.

¶8             The superior court ultimately accepted special action
jurisdiction, but found Williams did not carry his burden of proof and
denied the petition on the merits. To begin, the court reiterated that
“[n]either oral argument nor an evidentiary hearing is requested” and
“[t]he court therefore decides this case on the briefs.” The court found that
“[b]ased on the evidence presented, the Department’s decision regarding
which property to compensate [Williams] for and the value of that property
was within [ADOC’s] discretion.” Williams moved for a new trial, to amend
the judgment or for additional findings of fact. The superior court denied
the motions on August 15, 2017. Williams timely appealed. We have
jurisdiction pursuant to Ariz. Const. art. VI, § 9 and A.R.S. §§ 12-2101(A)(1),
-120.21(A)(4).

                               DISCUSSION

¶9            We review the superior court’s decision on the merits of a
special action for an abuse of discretion. State v. Wein, 242 Ariz. 372, 374, ¶



                                      3
                       WILLIAMS v. ADOARM, et al.
                          Decision of the Court

7 (App. 2017). The superior court abuses its discretion when the record fails
to provide substantial support for the court’s decision. Id. We will uphold
the denial of a special action petition for any valid reason. Carrington v.
Ariz. Corp. Comm’n, 199 Ariz. 303, 305, ¶ 6 (App. 2000).

¶10          Williams had the burden of proof in the superior court to
demonstrate the merits of his special action. Ariz. R. P. Spec. Act. 3(c), State
Bar Committee Note (“A plaintiff . . . must always carry the burden of
persuasion as to discretionary factors”). He likewise bears the burden here
to show an abuse of discretion. See Myrick v. Maloney, 235 Ariz. 491, 495, ¶
12 (App. 2014).

¶11           Against that backdrop, Williams presented no evidence in the
superior court to demonstrate the value of his personal items. He offered
no receipts, even though he claimed they exist. In the end, he provided
nothing to question or doubt ADOC’s assigned valuation. The record thus
supports the court’s decision. We could affirm on this basis alone.

¶12            Williams argues nonetheless he did not need evidence. He
argues he “was fully prepared to present all necessary evidence” in an
evidentiary hearing, including purchase receipts, but concluded that an
evidentiary hearing was not necessary because the State never denied, and
thus admitted, his allegations under Rule 8(b)(6), Ariz. R. Civ. P. This
argument fails for several reasons. To begin, Williams affirmatively told
the superior court that no evidentiary hearing was necessary, even assuring
the court that he “ha[d] submitted and produced all documentation and
evidence in support of his claims on the record.” The court expressly relied
upon and reiterated his representation in its decision, explaining that
“[n]either oral argument nor an evidentiary hearing is requested” and
“[t]he court therefore decides this case on the briefs.”

¶13            Second, Williams never filed a complaint to trigger the
requirements of Rule 8(b)(6), Ariz. R. Civ. P. He could and should have
filed a complaint under Rule 4(d), Ariz. R. P. Spec. Act., but only filed a
petition for special action.1




1      Even when a complaint is filed, the special action rules permit
defendants to file an answer or “such other responsive pleadings as may be
appropriate.” Ariz. R. P. Spec. Act. 4(c). The State moved to dismiss the
special action petition on jurisdictional grounds, which represented an
appropriate responsive pleading.


                                       4
                      WILLIAMS v. ADOARM, et al.
                         Decision of the Court

¶14           Despite this evidentiary void, Williams argues the superior
court abused its discretion for other reasons. He argues the court erred
when it found that ADOC’s decision “was within its discretion” because
ADOC has no discretion under Department Order 909.09 to determine
depreciation. Williams misreads the decision. The court never defined or
expanded ADOC’s discretion in the claims process to subsume the
depreciation exercise and never found that ADOC has discretion to
calculate depreciation without regard to depreciation schedules. Based on
the record before it, the court merely held that ADOC did not exceed its
discretion when it decided “which property” to reimburse for and “the
value of that property.”

¶15           Williams next argues that the superior court erred when it
construed his motion for summary judgment as his opening brief on the
merits. We are not persuaded. Considered in context, the court acted
appropriately by declining to elevate form over substance. Valenzuela v.
Brown, 186 Ariz. 105, 108 (App. 1996). To be clear, the court welcomed and
considered all arguments in Williams’ motion for summary judgment.
What is more, the court applied the appropriate burden and standard for
special actions, which is whether a defendant failed to exercise discretion
when so required, acted without or in excess of jurisdiction or legal
authority, or acted in a manner that was arbitrary and capricious or an
abuse of discretion. Ariz. R. P. Spec. Act. 3. In the end, Williams suffered
no harm or prejudice from the court’s procedural housekeeping.

¶16           Williams next argues the superior court judge was biased. He
provides no support for this serious accusation, however, and an adverse
decision is not enough. Simon v. Maricopa Med. Ctr., 225 Ariz. 55, 63, ¶ 29-
30 (App. 2010).

¶17            Williams also waived this argument. Ariz. R. Civ. P.
42.1(d)(1). At an early hearing, the superior court judge informed Williams
that he had previously worked with defense counsel, did not view the
relationship as “grounds for recusal,” but made “the disclosure in the event
[Williams] wants to exercise his right to a notice of change of judge.” The
judge directed Williams to object and request a new judge within 24 days,
if so inclined, or “any argument of bias will be waived.” Williams neither
objected nor moved for a new judge.

¶18           Williams further argues he was deprived of due process
because he never received the State’s response to his post-decision motions
for new trial, amended judgment and additional fact findings. The State,
however, properly served the response via regular mail to Williams’ last


                                     5
                      WILLIAMS v. ADOARM, et al.
                         Decision of the Court

known address; indeed, the very address identified on the face of Williams’
motion. Ariz. R. Civ. P. 5(c)(2)(C). The date and manner of service are
indicated with a certificate of service on the motion’s final page in
accordance with Ariz. R. Civ. P. 5(c)(3). Even assuming Williams did not
receive the State’s response, he received many chances to craft and present
his arguments to the superior court during this multi-year lawsuit. He
seized every chance and thus fails to show any prejudice.

                              CONCLUSION

¶19            For the foregoing reasons, the superior court properly denied
the petition for special action. We affirm.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                       6